Citation Nr: 0112665	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's private physician


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

This appeal arises out of a February 1999 rating action, with 
which a notice of disagreement was received in May 1999.  
After a statement of the case was issued, the veteran 
perfected his appeal in February 2000.  That same month, one 
of the veteran's treating physicians appeared at a hearing 
conducted at the RO.  In April 2000, a supplemental statement 
of the case was issued, and in due course, the case was 
forwarded to the Board of Veterans' Appeals in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran was originally awarded service connection for 
a psychiatric disorder in a July 1970 rating action. 

2.  In a July 1975 rating action, service connection for a 
psychiatric disorder was severed, which decision was not 
appealed by the veteran.  

3.  Between July 1975 and the February 1999 rating action on 
appeal, the veteran abandoned an attempt in 1986 to reopen 
his claim for service connection for a psychiatric disorder.

4.  Evidence added to the record since 1986 includes an 
opinion by a physician who examined the veteran that links 
his current psychiatric disorder to service.  

5.  The evidence added to the record since 1986 bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.

CONCLUSION OF LAW

New and material evidence has been presented since the 
veteran abandoned his 1986 claim to establish service 
connection for a psychiatric disorder, and his claim is now 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a), 3.158 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for a psychosis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, (West 1991); 38 C.F.R. 
§ § 3.307, 3.309 (2000).  

A review of the record in this case reflects that the 
veteran's original application for VA benefits was received 
in April 1970.  In that application, the veteran sought 
compensation for disabilities claimed to be related to 
pneumonia, gonorrhea, a head injury and a lip abscess.  In 
connection with this claim, the veteran was examined for VA 
purposes in May and June 1970.  For reasons not clear in the 
record, the veteran's examinations included a psychiatric 
evaluation.  The report from this aspect of the veteran's 
examination reflects that he was diagnosed to have a "phobic 
reaction."  Thereafter, the evidence shows that a rating 
action was prepared in July 1970.  By this action, the 
veteran was awarded service connection for his phobic 
reaction.  No rationale was provided for this decision, other 
than to restate the findings set forth in the psychiatric 
evaluation, and the disability was assigned a noncompensable 
evaluation.   

In 1975, while conducting a review of evidence in connection 
with another claim for benefits, the RO noted that the 
veteran had not originally sought to establish service 
connection for a psychiatric disorder, that his service 
medical records failed to show the presence of any 
psychiatric complaints or treatment, and that the veteran's 
psychiatric diagnosis was first rendered 10 months after 
service.  In view of this, it was proposed that service 
connection for a phobic reaction be severed.  The veteran was 
advised of this proposal in May 1975, and since he did not 
object, service connection for a phobic reaction was severed, 
effective August 1, 1975.  The veteran did not appeal this 
decision, and after one year it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In August 1986, the veteran submitted a statement in which he 
sought to reopen his claim for service connection for a 
psychiatric disorder.  In an October 1986 letter, the RO 
advised the veteran that in order to reopen his claim, it 
would be necessary for him to submit new and material 
evidence.  No additional evidence was received from the 
veteran within one year, and therefore, any claim arising 
from this 1986 statement may be considered to have been 
abandoned.  See 38 C.F.R. § 3.158.  

The veteran next sought to reopen his claim for service 
connection for a psychiatric disorder in April 1998.  It is 
from this claim that the veteran's appeal ultimately arose.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).
The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the file since the veteran abandoned 
his 1986 attempt to establish service connection for a 
psychiatric disorder includes a number of psychiatric 
evaluations from private physicians who have examined the 
veteran.  Of particular significance is the March 1999 
Psychiatric Certification, prepared by Dr. Raul Correa Grau, 
who also testified on the veteran's behalf in February 2000.  
In this Certification, the veteran is shown to have been 
diagnosed to have major depression, which this physician 
concluded "developed in the United States Army, which 
becomes evident after the discharge."  

Although it is not clear how Dr. Grau arrived at his 
conclusion regarding the onset of the veteran's current 
psychiatric disorder, because the document he provided 
reflects his apparent conclusion that the veteran's 
disability began during service, the Board finds that this 
additional information must be considered to bear directly 
and substantially upon the specific matter under 
consideration, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a 
psychiatric disorder is reopened.  

ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a psychiatric disability, the appeal 
is granted.

REMAND

Having concluded that the veteran's claim for service 
connection for a psychiatric disorder has been reopened, the 
Board is of the opinion that additional development is 
necessary prior to entering a final determination regarding a 
decision on the underlying merits of that claim.  In this 
regard, it has already been noted that it is unclear how the 
veteran's private physician arrived at his conclusion that 
the veteran developed major depression during service.  This 
is particularly so, given that the veteran's service medical 
records fail to show any pertinent complaints or findings.  
In order to clarify this matter, this physician should be 
asked to provide copies of his actual treatment records 
pertaining to the veteran, as well as to provide a more 
complete explanation for his conclusion.  

In addition, an attempt to obtain the records of any other 
health care providers who may have treated the veteran for a 
psychiatric illness since his discharge from service should 
also be made in order to obtain a complete record of the 
veteran's illness.  Then, to ensure that any conflicts as 
might arise in the record are reconciled, and to obtain a 
clear, cogent summary of the veteran's disability picture, he 
should be scheduled for a psychiatric examination for VA 
purposes.  

In addition to the foregoing, this Remand will also give the 
regional office (RO) an opportunity to consider the 
implications that the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has on 
this claim.  The VCAA was signed into law in November 2000, 
and it redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran' current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.) 

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following: 

1.  The RO should contact the veteran and ask him 
to identify the places at which he is received 
psychiatric treatment since his discharge from 
service in July 1969.  After obtaining any 
appropriate authorization, the RO should attempt to 
obtain and associate with the claims file, copies 
of the records of treatment the veteran identifies.  
In particular, the RO should attempt to obtain 
copies of the records of the veteran's treatment 
from Dr. Raul Correa Grau, Calle Dr. Goyco Num. 42, 
Caguas, Puerto Rico 00625; and Dr. Francisco 
Arizmendi, P.O. Box 1043 Lajas, Puerto Rico 00667.  
With respect to the records of Dr. Raul Correa 
Grau, the RO should also ask this person to further 
explain his views as expressed in the Psychiatric 
Certification he prepared in March 1999.  In 
particular, he should be asked to explain his basis 
for concluding that the veteran developed major 
depression in the United States Army, and to 
identify any service medical record in which is 
noted a symptom of that disability.  

2.  Next, the veteran should also be afforded a VA 
psychiatric examination, the purpose of which is to 
determine the nature and extent of any psychiatric 
disorder.  If the veteran is found to have a 
psychiatric disorder, the examining physician 
should state whether or not that disability is 
classified as a psychosis, and offer an opinion as 
to the date of its onset.  Likewise, an opinion 
should be provided as to whether any current 
psychiatric disability is related in any way to the 
veteran's military service.  The nature of any such 
relationship should be fully explained.  All tests 
deemed necessary by the examiner must be conducted, 
and the clinical findings and reasoning which form 
the basis of the examiner's conclusion should be 
clearly set forth.  The claims folder and a copy of 
this Remand must be made available to the examiner 
prior to the examination in order that he or she 
may review pertinent aspects of the veteran's 
service and medical history.  A notation to the 
effect that this record review took place should be 
included in the examination report.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

4.  Thereafter, the RO should review all the 
evidence of record and enter its decision 
concerning the veteran's claim for service 
connection for a psychiatric disorder.  If that 
decision remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

